Exhibit ENERPLUS RESOURCES FUND SELECTED FINANCIAL RESULTS For the three months ended March 31, 2009 2008 Financial (000’s) Cash Flow from Operating Activities $169,388 $256,216 Cash Distributions to Unitholders(1) 89,537 192,358 Cash Withheld for Acquisitions and Capital Expenditures 79,851 63,858 Net Income 51,786 121,394 Debt Outstanding (net of cash) 739,170 1,097,821 Development Capital Spending 99,243 126,262 Acquisitions 1,977 1,765,069 Divestments 13 2,122 Actual Cash Distributions paid to Unitholders $0.61 $1.26 Financial per Weighted Average Trust Units(2) Cash Flow from Operating Activities $1.02 $1.74 Cash Distributions per Unit(1) 0.54 1.30 Cash Withheld for Acquisitions and Capital Expenditures 0.48 0.44 Net Income 0.31 0.82 Payout Ratio(3) 53% 75% Adjusted Payout Ratio(3) 112% 125% Selected Financial Results per BOE (4) Oil & Gas Sales(5) $35.24 $62.10 Royalties (6.43) (11.57) Commodity Derivative Instruments 5.38 (1.35) Operating Costs (9.95) (8.96) General and Administrative (2.05) (1.85) Interest and Other Income and Foreign Exchange (0.91) (0.84) Taxes (0.10) (1.18) Asset retirement obligations settled (0.43) (0.50) Cash Flow from Operating Activities before changes in non-cash working capital $20.75 $35.85 Weighted Average Number of Trust Units Outstanding Including Equivalent Exchangeable Partnership Units (thousands) 165,716 147,482 Debt/Trailing 12 Month Cash Flow Ratio(6) 0.6x 1.0x 1 SELECTED OPERATING
